Appeal by the widow of deceased employee from a decision denying death benefits. Employee was an engineer. On March 30, 1932, a gauge glass upon a boiler exploded, and fine splinters of glass struck him in the face and in the left eye, for which injuries he was treated by a specialist. On April 11, 1932, while working, he collapsed on the floor of the engine room with a heart attack due to coronary thrombosis, and on December 23, 1932, died, the cause of death being chronic interstitial myocarditis with adhesive pericarditis. Appellant’s objection is that death was the result of the accident. The Board has found upon sufficient medical testimony that the death had no relation to said injuries. Decision unanimously affirmed. Present — Hill, P. J., Rhodes, McNamee, Crapser and Heffeman, JJ.